
	
		I
		111th CONGRESS
		1st Session
		H. R. 1055
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  allow the importation of polar bear trophies taken in sport hunts in
		  Canada.
	
	
		1.Short titleThis Act may be cited as the
			 Restoration of the U.S.-Russia Polar
			 Bear Conservation Fund Act of 2009.
		2.Permits for
			 importation of polar bear trophiesThe Marine Mammal Protection Act of 1972 is
			 amended—
			(1)in section
			 101(a)(3)(B) (16 U.S.C. 1371(a)(3)(B)), by inserting or under section
			 104(c)(5) of this title after paragraph (5) of this
			 subsection; and
			(2)in section
			 102(b)(3) (16 U.S.C. 1372(b)(3)), by inserting before the semicolon the
			 following: , except that this paragraph does not prohibit the
			 importation of polar bear parts under a permit issued under section 104(c)(5)
			 of this title.
			
